Election/Restriction

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).




3.	When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

4.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3-17, 19-37, drawn to a method for diagnosing pancreatic cancer or a predisposition for developing pancreatic cancer comprising determining the concentration of both a thrombospondin 2 (THBS2) protein and carbohydrate antigen (CA19-9) protein in a biological sample, wherein an increase in the combination of values of the concentration of both said proteins from the subject as compared with a concentration cutoff value for independently THBS2 protein or CA19-9 protein is an indication that the subject has a pancreatic cancer or a predisposition for developing a pancreatic cancer and an anti-cancer treatment is recommended for the subject.
Group II, claim(s) 2, drawn to a method for determining the efficacy of an anti-cancer treatment for pancreatic cancer comprising determining the concentration of both a THBS2 protein and a CA19-9 protein in a biological sample, wherein when the combination of values of the concentration of both said proteins from the subject is unchanged or lower as compared with a concentration cutoff value for independently THBS2 protein or CA19-9 protein, the treatment is efficacious and when the treatment is not efficacious, an additional or a modified anti-cancer treatment is recommended for the subject. 
Group III, claim(s) 18, 58 and 59, drawn to a method for determining whether a subject has pancreatic cancer comprising detecting a THBS2 measurement in one or more biological samples from said subject and comparing the detected THBS2 measurement to at least one of a THBS2 measurement from a healthy subject and an THBS2 cutoff value, wherein an increase in the detected THBS2 measurement as compared to the healthy subject THBS2 measurement or the THBS2 cutoff value indicates that the subject has pancreatic cancer. 
Group IV, claim(s) 38-51, drawn to a kit for diagnosing pancreatic cancer comprising reagents useful for detecting THBS2 and/or CA19-9 in one or more biological samples. 
Group V, claim(s) 52-55, drawn to a method for determining a cutoff value of THBS2 for diagnosis of pancreatic cancer comprising measuring the distribution of THBS2 values in a group of healthy subjects;
selecting a THBS2 value wherein the selected THBS2 value has a false positive rate of between about 0 to about 5%; and 
measuring the sensitivity value and specificity value of the selected THBS2 value in detecting pancreatic cancer in a group of subjects having pancreatic cancer, wherein the sensitivity value of at least about 50% and the specificity value of at least about 90% indicated the selected THBS2 value is a cutoff value of THBS2 for diagnosis of pancreatic cancer in a subject. 
Group VI, claim(s) 60 and 61, drawn to a method of managing a subject suspected of having pancreatic cancer comprising detecting a THBS2 measurement and a CA19-9 measurement in a biological sample, comparing the detected THBS2 measurement to at least one of a THBS2 measurement from a healthy subject and a THBS2 cutoff; and comparing the detected CA19-9 measurement to a CA19-9 cutoff value, wherein if an increase in the THBS2 measurement as compared to the healthy subject measurement or the THBS2 cutoff value and/or an increase in the detected CA19-9 measurement as compared to the CA19-9 cutoff value is detected an imaging evaluation is performed, followed by a biopsy and anti-cancer treatment. 
Group VII, claim(s) 62-76, drawn to a method for treating pancreatic cancer detecting a combination of values in the concentration of THBS2 protein and CA19-9 protein in a biological sample, comparing the combination of values in the concentration of both THBS2 protein and CA19-9 protein with a concentration cutoff value for independently THBS2 protein or CA19-9 protein and when the combination of values in the concentration of both, THBS2 protein and CA19-9 protein in the biological sample is higher than the concentration cutoff value for independently THBS2 protein or CA19-9 protein, the subject is administered a therapeutic regimen, wherein the number of pancreatic cancer cells within the subject is reduced. 

5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (detected molecule) are as follows: 
	a.  protein; and
	b.  nucleic acid. 
Each species is distinct and difference because each differs in structure, composition and manner of detection, i.e. different assays. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  18, 19, 38, 39, 52 and 58-61.

6.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of detecting THBS2 molecule and/or CA19-9 molecule, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Williams, US 2012/0040861 A1 (published February 16, 2012).  Williams discloses detecting THBS2 and CA19-9 as biomarkers for pancreatic cancer, see page 8, sections 0119-0121; page 9, sections 0124-0128; page 12, section 0146; page 13, section 0151; and page 38, biomarker 58 within Table 1.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




8.	The Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.


9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can normally between 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



05 August 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643